

113 HR 3117 IH: Ending the HIV/AIDS Epidemic Act of 2013
U.S. House of Representatives
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3117IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2013Ms. Lee of California introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo bring an end to the spread of HIV/AIDS in the United States and around the world.1.Short title; table of contents(a)Short titleThis Act may be cited as the Ending the HIV/AIDS Epidemic Act of 2013.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Statement of policy.Sec. 3. Findings.Title I—Global HIV/AIDS-Free Generation StrategySec. 101. Global HIV/AIDS-Free Generation Strategy.Title II—Using funds strategically to maximize resultsSec. 201. Support for operations research to improve program delivery, efficiency, impact, and effectiveness.Sec. 202. Increasing coordination and integration of HIV/AIDS programs with development programs.Sec. 203. Increasing program effectiveness and sustainability to achieve successful country ownership.Title III—Addressing legal and policy barriers to accessing health careSubtitle A—General provisionsSec. 301. Support for laws and regulations that improve health outcomes and promote human rights.Sec. 302. Intensifying efforts to establish effective programs for engaging key affected populations.Sec. 303. Ensuring United States trade policy does not restrict access to affordable medicines.Subtitle B—Repeal of certain provisions of Public Law 108–25Sec. 311. Repeal of conscience clause requirement for eligibility for assistance.Sec. 312. Repeal of limitation on use of funds for assistance for sex workers.Sec. 313. Repeal of reporting requirement on activities promoting abstinence and related activities.Sec. 314. Effective date.Title IV—DefinitionsSec. 401. Definitions.2.Statement of policyIt is the policy of the United States to achieve an AIDS-free generation, and to—(1)expand access to lifesaving antiretroviral therapy for people living with HIV/AIDS and immediately link people to continuous and coordinated high-quality care when they learn they are infected with HIV;(2)expand targeted efforts to prevent HIV infection using a combination of effective, evidence-based approaches, including the elimination of new pediatric HIV infections worldwide, routine HIV screening, and universal access to HIV prevention tools in the communities where HIV/AIDS is most heavily concentrated;(3)ensure laws, policies, and regulations do not impede access to prevention, treatment, and care for people living with HIV/AIDS or at risk for acquiring HIV;(4)accelerate research for more efficacious HIV prevention and treatments tools, a cure, and a vaccine; and(5)respect the human rights and dignity of persons living with HIV/AIDS.3.FindingsThe Congress makes the following findings:(1)An estimated 34,000,000 people around the world were living with HIV at the end of 2010, up from 8,000,000 in 1990.(2)Developing countries continue to bear the brunt of the HIV/AIDS epidemic, with sub-Saharan Africa accounting for 68 percent of all adults and children living with HIV/AIDS, 59 percent of whom are female.(3)Despite global efforts, 1,000 children around the world still contract HIV each day, the majority through mother-to-child transmission of HIV.(4)HIV prevalence among young people aged 15 to 24 has declined in many countries most impacted by HIV; nevertheless, young people still account for 42 percent of all new infections among individuals aged 15 and older.(5)A substantial number of HIV-positive women in HIV care and treatment programs or prevention of mother-to-child transmission (PMTCT) programs experience an unplanned pregnancy.(6)Making contraceptive services more widely available through HIV care, treatment, and PMTCT programs would make it easier for women to coordinate their HIV-related care with their pregnancy prevention goals, and at the same time, help prevent mother-to-child HIV transmission.(7)In 2008, the Tom Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act was enacted into law, reauthorizing the President’s Emergency Plan for AIDS Relief (PEPFAR) and continued United States participation and contributions to the Global Fund to Fight AIDS, Tuberculosis and Malaria.(8)The United States President’s Emergency Plan for AIDS Relief (PEPFAR), which represents the largest commitment by any nation to combat a single disease, has saved the lives of millions of people around the world by establishing and expanding the infrastructure necessary to deliver prevention, care, and treatment services in low-resource settings.(9)Early detection and treatment of HIV can have significant positive health effects. New research demonstrates conclusively that treatment of individuals not only slows disease progression, but can also reduce the risk of transmission to other individuals by 96 percent.(10)In most countries HIV is a disease that discriminates, disproportionately affecting society’s most vulnerable. Even in generalized epidemics in which a significant share of the wider population is living with HIV/AIDS, people in vulnerable communities often have considerably higher rates of HIV infection.(11)Reaching men who have sex with men, transgender people, people who inject drugs, sex workers, and other vulnerable populations with effective HIV prevention and treatment is critical to bringing the AIDS epidemic under control.(12)In February 2013, the Institute of Medicine releases a report evaluating PEPFAR and found that PEPFAR, which has provided care and treatment for more than 5 million people, has been globally transformative, a lifeline that is restoring hope.IGlobal HIV/AIDS-Free Generation Strategy101.Global HIV/AIDS-Free Generation Strategy(a)StrategyThe President, acting through the Coordinator of United States Government Activities to Combat HIV/AIDS Globally, shall establish a comprehensive, integrated, 5-year strategy to expand and improve efforts to combat global HIV/AIDS, while promoting efficiency and maximizing results. The strategy shall be referred to as the Global HIV/AIDS-Free Generation Strategy.(b)ContentsThe strategy shall—(1)accelerate progress toward achieving the United States goal of an AIDS-free generation;(2)establish a limited number of measurable targets to accelerate reductions in HIV incidence and HIV/AIDS-related morbidity and mortality;(3)strengthen existing and future compacts and framework agreements authorized under section 104A(d)(8) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2(d)(8));(4)strengthen engagement with diplomatic efforts at all levels of government to—(A)continue to identify and promote linkages between efforts to combat HIV/AIDS and other health development issues and human rights issues;(B)encourage and assist national governments to pursue policies and legal frameworks that facilitate and enable effective responses to HIV prevention, care, and treatment services; and(C)increase financial accountability; and(5)provide a plan to—(A)support early diagnosis and initiation of HIV treatment to achieve accelerated reductions of incidence and morbidity;(B)eliminate vertical transmission of HIV from mother to child and support early diagnosis and initiation of HIV treatment in infants and children;(C)intensify efforts to expand access to voluntarily medical male circumcision, male and female condoms and other proven-effective HIV prevention interventions, in combination with other evidence-based modalities and structural interventions;(D)reduce the risk of HIV infection and address the HIV-related needs of sex workers, men who have sex with men, transgender people, and people who inject drugs;(E)increase gender equity in HIV/AIDS programs and services, including access to voluntary family planning and reproductive health services and reducing violence and coercion;(F)expand partnership with implementers, researchers, and academic organizations to improve the science that guides the global response to HIV/AIDS;(G)provide capacity development support to increase meaningful engagement of civil society, especially local indigenous organizations, that work in the areas of human rights, women’s and young people’s health and rights, and gay, lesbian, bisexual, and transgender rights, in the development, implementation, monitoring, and evaluation of United States-funded programs;(H)advance the efforts of developing countries to develop health systems capable of managing their epidemics, respond to broader health needs impacting affected communities, and address new and emerging health concerns; and(I)defend, protect, and fulfill the human rights of people living with HIV and those most at risk of HIV infection.(c)ConsultationIn developing the strategy, the President, acting through the Coordinator of United States Government Activities to Combat HIV/AIDS Globally, shall consult with—(1)each executive branch agency administering United States foreign assistance related to—(A)improving global health;(B)strengthening financial management systems; and(C)monitoring and promoting human rights and democracy;(2)personnel at United States embassies and country missions involved in the administration of the types of United States foreign assistance described in paragraph (1);(3)the appropriate congressional committees with jurisdiction over the agencies described in paragraph (1);(4)civil society and nongovernmental organizations engaged in improving health care and health outcomes in developing countries, including indigenous community and faith-based organizations;(5)international organizations engaged in improving health care and health outcomes in developing countries and of which the United States is a voting member, with which the United States coordinates the delivery of foreign assistance, or to which the United States contributes funding for the purpose of providing such assistance;(6)academic organizations, private foundations, businesses, and other organizations engaged in improving health care and health outcomes in developing countries and not receiving United States funding for such purposes;(7)other donor nations engaged in improving health care and health outcomes in developing countries;(8)countries receiving health-related United States foreign assistance;(9)any other global, regional, or subregional organizations or partnerships engaged in improving health care and health outcomes in developing countries; and(10)small, disadvantaged, and women-owned businesses and United States minority-serving institutions, specifically historically Black colleges and universities.(d)ReportNot later than 1 year after the date of the enactment of this Act, the President shall submit to Congress a report that sets forth the strategy described in this section.IIUsing funds strategically to maximize results201.Support for operations research to improve program delivery, efficiency, impact, and effectiveness(a)Sense of CongressIt is the sense of the Congress that there is a need and urgency to expand the range of interventions for preventing the transmission of HIV, including behavioral prevention research, operations research to optimize combination HIV prevention, and research on medical technology to prevent HIV infection, including microbicides, cost-effective female condoms, Pre-Exposure Prophylaxis (PrEP), multipurpose technologies for the prevention of HIV and unintended pregnancy, and vaccines.(b)Statement of policyIt should be the policy of the United States to ensure that efforts to combat HIV/AIDS globally should expand, intensify, and coordinate operations research to improve the quality, delivery, and impact of programming, including with respect to—(1)services appropriate for men who have sex with men, transgender people, people who inject drugs, and sex workers;(2)structural interventions to remove barriers that inhibit effective implementation of HIV/AIDS-related foreign assistance, including the analysis of laws and policies that have a negative health impact and put individuals at increased risk of HIV infection;(3)scalable combination of prevention and treatment approaches to HIV/AIDS;(4)prevention and management of co-morbidities such as tuberculosis, malaria, and viral hepatitis; and(5)identification and follow up of HIV-positive infants and children in resource-limited settings to increase the proportion of children accessing HIV treatment and care services.202.Increasing coordination and integration of HIV/AIDS programs with development programs(a)Statement of policyIt should be the policy of the United States to ensure that efforts to combat HIV/AIDS globally should maximize efficiencies and the integration of services and programs to achieve reduction in HIV transmission rates and the burden of HIV-related morbidity and mortality, by means that include—(1)ensuring that women and adolescent girls with HIV or who are at risk of HIV infection and who do not wish to become pregnant have access to voluntary contraceptive services, including a range of contraceptive options, and voluntary counseling to plan families, either directly or through meaningful referrals to existing United States Agency for International Development or local family planning programs that provide counseling and a range of contraceptive options;(2)integrating tuberculosis interventions with HIV services, including case-finding and tuberculosis treatment, expanding tuberculosis preventive therapy, and reducing other opportunistic infections that accompany HIV/AIDS;(3)ensuring young people with HIV are provided with confidential and affordable access to youth-friendly comprehensive sexual and reproductive health services and supplies, including male and female condoms for the prevention of pregnancy and sexually transmitted diseases, as relevant; and(4)working to promote and protect the human rights of people living with HIV, including men who have sex with men, transgender people, people who inject drugs, sex workers, and other vulnerable populations, including indigenous people, migrants, internally displaced people, young people, incarcerated populations, and people with disabilities.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report describing the utilization of efficiencies in the delivery of HIV/AIDS treatment services within and between United States-funded bilateral and multilateral programs and partner countries, including to the extent that such gains in efficiencies are being exhausted.203.Increasing program effectiveness and sustainability to achieve successful country ownership(a)Statement of policyIt should be the policy of the United States to ensure that efforts to combat HIV/AIDS globally should help developing countries significantly decrease the burden of HIV, strengthen and improve their health systems, help build country ownership, and increase financial accountability to ensure sustainability and equitable access to health services, including by—(1)assisting developing countries create, strengthen, and implement their own evidence-based national HIV/AIDS strategies, by means that include—(A)supporting early diagnosis and initiation of HIV and tuberculosis treatment to achieve accelerated reductions of incidence and morbidity;(B)eliminating the vertical transmission of HIV from mother to child and supporting early diagnosis and initiation of HIV treatment in infants and children;(C)intensifying efforts to expand access to voluntary medical male circumcision, male and female condoms, harm reduction services, and other proven-effective HIV prevention interventions, in combination with other evidence-based modalities, including structural interventions;(D)intensifying efforts to eliminate HIV infections among populations that are often at greatest risk, including sex workers, men who have sex with men, transgender individuals, and people who inject drugs, and addressing the HIV-related needs, including access to ART, of those already infected;(E)ensuring young people are provided with comprehensive knowledge, skill-building programs, in and out of school, to make informed and responsible decisions for their sexual health, and are provided with confidential and affordable access to youth-friendly comprehensive sexual and reproductive health services and supplies, including male and female condoms;(F)ensuring women with HIV or who are at risk of HIV infection and who do not wish to become pregnant have access to voluntary contraceptive services and commodities, and women who desire pregnancy have access to family planning counseling and maternal health services free of judgment and discrimination; and(G)encouraging policy changes to eliminate discriminatory and stigmatizing polices that stand in the way of access to health services by marginalized and poor populations including punitive laws against HIV exposure and potential transmission, sex work, same-sex behavior, drug use, and gender expression;(2)supporting meaningful community involvement and participation, inclusive of poor, vulnerable, or marginalized populations and their representative indigenous and civil society organizations, in decisionmaking related to national HIV/AIDS strategies and the delivery of health services, including in decisions related to the adoption of health policies and the total amount and distribution of health funding;(3)assisting countries to coordinate, regulate, and harmonize the delivery of health services provided by the United States and nongovernmental organizations, including community and faith-based organizations, private foundations, international organizations, and other donors, and to coordinate or integrate such services with the health system to the maximum extent practicable;(4)using, to the maximum extent practicable, local and regional entities for the provision of technical assistance, and where the capacity of such entities is insufficient, supporting capacity building to enable such entities to provide such assistance;(5)strengthening procurement and supply chain logistics to help prevent drug and commodity stock outs, including male and female condom shortages, and to help ensure the eventual provision of microbicides for HIV prevention; and(6)providing technical assistance and support to national ministries of health, or their equivalents, and other relevant ministries in overseeing the health systems of their countries and monitoring and evaluating the effectiveness of such systems in reducing mortality and improving health outcomes, including preparing for the provision of HIV/AIDS, voluntary family planning, non-communicable diseases, and reproductive health services in emergency situations.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report identifying benchmarks that are directly relevant to significantly decreasing the burden of the epidemic in each country receiving HIV-related foreign assistance and provide context for helping countries and civil society to build country ownership.IIIAddressing legal and policy barriers to accessing health careAGeneral provisions301.Support for laws and regulations that improve health outcomes and promote human rightsIt should be the policy of the United States to ensure that United States foreign assistance should encourage and assist national governments of developing countries to pursue policies and legal frameworks that improve health outcomes, including policies and legal frameworks that—(1)are medically accurate and evidence-based and adhere to the latest global public health standards for prevention, treatment, and care;(2)promote and improve the status of women and youth, ensuring their ability to access and use health services without fear or risk of gender-based violence, reprisal, discrimination, stigmatization, arrest, or other mistreatment;(3)work to remove criminalization of, stigmatization of, and discrimination against poor, vulnerable, or marginalized populations and enact laws and policies to promote and protect the rights of such populations;(4)avoid, to the maximum extent possible, reliance on criminal laws and sanctions to address health issues;(5)incorporate relevant policy guidance that addresses structural barriers to accessing health care; and(6)prioritize the creation of a legal, political, and social environment that enables access to health services by all members of the population.302.Intensifying efforts to establish effective programs for engaging key affected populationsIt should be the policy of the United States to ensure that efforts to combat HIV/AIDS globally should intensify efforts to establish effective programs for engaging men who have sex with men, transgender people, people who inject drugs, and sex workers in HIV prevention, care, and treatment initiatives, by means that include—(1)ensuring those eligible for treatment receive antiretroviral treatment;(2)providing sterile syringes, education, and outreach and treatment for drug dependence for injecting drug users through a comprehensive package of services;(3)providing sexual health services, male and female condoms, and other HIV prevention services to sex workers, their clients, and partners; and(4)defending human rights and inherent dignity by addressing laws and practices that prevent people from accessing services and providing legal and social services to individuals and communities to facilitate access to services and to reduce violence, stigma, and discrimination.303.Ensuring United States trade policy does not restrict access to affordable medicinesIn administering title III of the Trade Act of 1974 (19 U.S.C. 2411 et seq.), the United States Government shall not seek, through negotiation or otherwise, the revocation or revision of any intellectual property law or policy of a low- or middle-income country that regulates HIV and opportunistic infection pharmaceuticals or medical technologies if the law or policy of the country—(1)promotes access to affordable HIV and opportunistic infection pharmaceuticals or medical technologies for affected populations in that country; and(2)provides intellectual property protection consistent with the Agreement on Trade-Related Aspects of Intellectual Property Rights referred to in section 101(d)(15) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(15)).BRepeal of certain provisions of Public Law 108–25311.Repeal of conscience clause requirement for eligibility for assistanceSection 301 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7631) is amended by striking subsection (d).312.Repeal of limitation on use of funds for assistance for sex workersSection 301 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7631), as amended by section 311 of this Act, is further amended by striking subsections (e) and (f).313.Repeal of reporting requirement on activities promoting abstinence and related activitiesSection 403(a)(2) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7673(a)(2)) is amended—(1)by striking (2) Prevention strategy.— and all that follows through In carrying out paragraph (1) and inserting (2) Prevention strategy.—In carrying out paragraph (1); and(2)by striking subparagraph (B).314.Effective dateThis subtitle and the amendments made by this subtitle—(1)take effect on the date of the enactment of this Act; and(2)apply with respect to funds made available to carry out the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 or any amendment made by that Act on or after such date of enactment.IVDefinitions401.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.(2)AIDSThe term AIDS means the acquired immune deficiency syndrome.(3)HIVThe term HIV means the human immunodeficiency virus, the pathogen that causes AIDS.(4)HIV/AIDSThe term HIV/AIDS means, with respect to an individual, an individual who is infected with HIV or living with AIDS.